Candler, Justice.
W. W. Fincher, Jr. filed a proceeding in the Superior Court of Fulton County against Standard Factor & Finance Company, a Georgia corporation. His petition in substances alleges: He owns 4,887 shares of stock in the defendant corporation and has made several requests for permission to examine the stock certificate book and transfer ledger of the corporation. His requests to make such examination were in good faith and for honest purposes germane to his status as a stockholder. Such examination was desired by him only for the bona fide purpose of ascertaining whether or not his interest in the corporation had been impaired by *51the misconduct of its officers. His requests were denied. Besides for process, the prayers are for an order requiring the defendant to permit him to examine its books and records and particularly its stock certificate and transfer ledger and for general relief. The defendant demurred to the petition on general and special grounds and by its answer denied all of its allegations except the one which alleges that defendant is a Georgia corporation. At an interlocutory hearing the demurrers were overruled and an order was granted requiring the defendant to permit the plaintiff to examine its books and records at specified times during a limited period. The exception is to that judgment. Held:
Argued April 13, 1965
Decided May 6, 1965
Rehearing denied May 18, 1965.
William F. Woods, for plaintiff in error.
Huie, Etheridge & Harland, Tom Watson Brown, contra.
Since the petition seeks and the order excepted to grants only legal relief, the Court of Appeals and not this court has jurisdiction of the case, and it is accordingly

Transferred to the Court of Appeals.


All the Justices concur, except Head, P. J., who is disqualified.